Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a structure for arranging film elements having: a plurality of film elements each equipped with a filtration body section for conducting a solid-liquid separation, a water collecting section that collects a treated water, which has been obtained by the solid-liquid separation, from one end section of the filtration body section, and a sealing section that liquid-tightly seals another end section of the filtration body section; a pair of lower retaining sections on which the water collecting sections and the sealing sections of the film elements are placed in a condition that the film elements are aligned; and a treated-water collecting section that collects the treated water from the water collecting sections in a condition that the treated-water collecting section is connected to upper end sections of the water collecting sections, wherein the water collecting section is formed at an upper end section thereof with a treated-water takeout section that is fitted to the treated-water collecting section, wherein a clip plate section that aligns the treated-water takeout sections is interposed between the water collecting sections and the treated-water collecting section, wherein the treated water collecting section comprises a water collecting body section, an upper end pipe section, and a lower end pipe section, wherein the water collecting body section is formed with: connecting holes 
Claims 2-6 are allowed due to their dependency on claim 1.
Claim 7 is allowed because the prior art of record does not show or suggest a film cassette equipped with film elements, comprising: a plurality of film elements each equipped with a filtration body section for conducting a solid-liquid separation, a water collecting section that collects a treated water, which has been obtained by the solid-liquid separation, from one end section of the filtration body section, and a sealing section that liquid-tightly seals another end section of the filtration body section; a pair of lower retaining sections on which the water collecting sections and the sealing sections of the film elements are placed in a condition that the film elements are aligned; and a treated-water collecting section that collects the treated water from the 
Claims 8-9 are allowed due to their dependency on claim 7.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778